21-499-cr
United States of America v. Mikhail Zemlyansky

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
18th day of April, two thousand twenty-two.

Present:    DENNIS JACOBS,
            ROSEMARY S. POOLER,
            STEVEN J. MENASHI,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                  Appellee,

                         v.                                                    21-499-cr

MIKHAIL ZEMLYANSKY, AKA SEALED DEFENDANT 1, AKA MIKE ZEMLIN, AKA
RUSSIAN MIKE, AKA MIKE Z, AKA ZEM,

                        Defendant-Appellant. 1
_____________________________________________________

Appearing for Appellant:          John F. Carman, Garden City, N.Y.

Appearing for Appellee:           Joshua Naftalis, Assistant United States Attorney (Anna M.
                                  Skotko, Assistant United States Attorney, on the brief), for Audrey
                                  Strauss, United States Attorney for the Southern District of New
                                  York, New York, N.Y.

Appeal from the United States District Court for the Southern District of New York (Oetken, J.).

1
    The Clerk of the Court is directed to amend the caption as above.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

       Mikhail Zemlyansky appeals from the July 6, 2020 order of the United States District
Court for the Southern District of New York (Oetken, J.) denying his motion for a sentence
reduction pursuant to 18 U.S.C. § 3582 (c)(1)(A), and from a February 22, 2021 order denying
his motion for reconsideration of that denial. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

          We review a district court’s denial of a Section 3582(c)(1)(A) motion for abuse of
discretion. See United States v. Brooker, 976 F.3d 228, 234, 237 (2d Cir. 2020); see also United
States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020) (“We typically review the denial of a
motion for a discretionary sentence reduction for abuse of discretion.”). “A district court has
abused its discretion if it has (1) based its ruling on an erroneous view of the law, (2) made a
clearly erroneous assessment of the evidence, or (3) rendered a decision that cannot be located
within the range of permissible decisions.” United States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021)
(citation omitted). A district court may reduce a sentence upon a defendant’s motion “if it finds
that . . . extraordinary and compelling reasons warrant such a reduction,” and “after considering
the factors set forth in [18 U.S.C. §] 3553(a) to the extent they are applicable.” 18 U.S.C. §
3582(c)(1)(A). A district court considers a motion for a sentence reduction in two steps: “First,
the court must determine whether the defendant is eligible for a reduction. Second, if the
defendant is eligible, the court must determine whether, and to what extent, to exercise its
discretion to reduce the sentence.” United States v. Moore, 975 F.3d 84, 89 (2d Cir. 2020).

         On appeal, Zemlyansky primarily argues that the district court abused its discretion by
relying only on the reasons set forth in Section 1B1.13 Application Note 1(A) (medical
conditions, age, and family circumstances). The district court rendered its original decision
before we decided Brooker, which explained that district court have discretion “to consider the
full slate of extraordinary and compelling reaons that an imprisoned person might bring before
them in motions for compassionate release.” 976 F.3d at 237. Zemlyansky argues that when he
moved for reconsideration, the district court should have addressed “his documented history of
rehabilitative efforts,” and failed to “acknowledge[] the Court’s discretion to consider such
factors.” Appellant’s Br. 14-15.

        We disagree, and affirm. Regardless of its findings regarding extraordinary and
compelling circumstances, the district court found that the Section 3553(a) factors did not favor
granting Zemlyansky compassionate release. See United States v. Leonard, 844 F.3d 102, 116
(2d Cir. 2016) (“[A] district court exercises its reduction discretion only ‘after considering the
factors set forth in section 3553(a) to the extent they are applicable.’” (quoting 18 U.S.C. §
3582(c)(2))). Because the district court thoughtfully balanced the Section 3553(a) factors, and
stated that those provided an independent basis for not granting the motion, remand is not
warranted. The district court specifically stated that “[e]ven if there were such [extraordinary and
compelling] reasons, the Court cannot conclude that release to home confinement now—
approximately five years into a 15-year sentence—is justified based on consideration of the
factors set forth in 18 U.S.C. § 3553(a).” United States v. Zemlyansky, No. 12-CR-171-01 (JPO),
2020 WL 3638425, at *2 (S.D.N.Y. July 6, 2020). It went on to note that Zemlyansky was


                                                 2
convicted of “a wide-ranging racketeering enterprise,” and that the victims lost “millions of
dollars.” Id. The district court noted that “these crimes were extremely serious,” and that the
“statutory purposes of specific deterrence and protecting the public from further crime, in
addition to just punishment, respect for the law, and general deterrence, require [Zemlyansky] to
serve a substantial part of the sentence imposed by the Court.” Id. On reconsideration, the district
court specifically noted that it was relying on its analysis in the July 6, 2020 order to deny
reconsideration. The district court acted well within the bounds of its own discretion.

       We have considered the remainder of Zemlyansky’s arguments and find them to be
without merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3